                 Case 19-90033-CL                  Filed 03/11/19               Entered 03/11/19 19:40:25                  Doc 1        Pg. 1 of 10
B1040 (FORM 1040) (12/15)


                                                                                                           ADVERSARY PROCEEDING NUMBER
                 ADVERSARY PROCEEDING COVER SHEET                                                          (Court Use Only)
                        (Instructions on Reverse)


 PLAINTIFFS                                                                          DEFENDANTS
Lea Hernandez-Sioson                                                                 Edmond Ortiz, Debtor and Liberty Ortiz Non-Debtor




 ATTORNEYS (Firm Name, Address, and Telephone No.)                                    ATTORNEYS (If Known)
Michael P. Duff
1035 E. Vista Way, Suite 197
Vista, California 92084


 PARTY (Check One Box Only)                                                           PARTY (Check One Box Only)
      Debtor                                U.S. Trustee/Bankruptcy Admin             ✔    Debtor                               U.S. Trustee/Bankruptcy Admin
  ✔   Creditor                              Other                                          Creditor                             Other
      Trustee                                                                              Trustee
 CAUSE OF ACTION (WRITE A BRIEF STATEMENT OF CAUSE OF ACTION, INCLUDING ALL U.S. STATUTES INVOLVED)
11 USC §523(a)(6), 11 USC §727(a)(4)(A),Conversion, Unjust Enrichment, Constructive Trust




                                                                           NATURE OF SUIT
                 (Number up to five (5) boxes starting with lead cause of action as 1, first alternative cause as 2, second alternative cause as 3, etc.)
      FRBP 7001(1) – Recovery of Money/Property                                             FRBP 7001(6) – Dischargeability (continued)
      11 - Recovery of money/property - § 542 turnover of property                          61 - Dischargeability - § 523(a)(5), domestic support
      12 - Recovery of money/property - § 547 preference                               ✔    68 - Dischargeability - § 523(a)(6), willful and malicious injury
      13 - Recovery of money/property - § 548 fraudulent transfer                           63 - Dischargeability - § 523(a)(8), student loan
      14 - Recovery of money/property - other                                               64 - Dischargeability - § 523(a)(15), divorce or separation obligation
                                                                                                 (other than domestic support)
      FRBP 7001(2) – Validity, Priority or Extent of Lien                                   65 - Dischargeability - other
      21 - Validity, priority or extent of lien or other interest in property
                                                                                            FRBP 7001(7) – Injunctive Relief
      FRBP 7001(3) – Approval of Sale of Property                                           71 - Injunctive relief - reinstatement of stay
      31 - Approval of sale of property of estate and of co-owner - § 363(h)                72 - Injunctive relief - other

      FRBP 7001(4) – Objection/Revocation of Discharge                                      FRBP 7001(8) Subordination of Claim or Interest
      41 - Objection / revocation of discharge - § 727(c),(d),(e)                           81 - Subordination of claim or interest

      FRBP 7001(5) – Revocation of Confirmation                                             FRBP 7001(9) Declaratory Judgment
      51 - Revocation of confirmation                                                       91 - Declaratory judgment

      FRBP 7001(6) – Dischargeability                                                       FRBP 7001(10) Determination of Removed Action
      66 - Dischargeability - § 523(a)(1),(14),(14A) priority tax claims                    01 - Determination of removed claim or cause
      62 - Dischargeability - § 523(a)(2), false pretenses, false
           representation, actual fraud                                                     Other
      67 - Dischargeability - § 523(a)(4), fraud as fiduciary, embezzlement,                SS-SIPA Case – 15 U.S.C. §§ 78aaa et.seq.
           larceny                                                                     ✔    02 - Other (e.g. other actions that would have been brought in state
                          (continued next column)                                                court if unrelated to bankruptcy case)

  ✔   Check if this case involves a substantive issue of state law                          Check if this is asserted to be a class action under FRCP 23
      Check if a jury trial is demanded in complaint                                   Demand $     50,000.00
 Other Relief Sought
Constructive trust




B1040
              Case 19-90033-CL          Filed 03/11/19        Entered 03/11/19 19:40:25            Doc 1     Pg. 2 of 10
B1040 (Page 2) (12/15)

                                   BANKRUPTCY CASE IN WHICH THIS ADVERSARY PROCEEDING ARISES
  NAME OF DEBTOR                                                                     BANKRUPTCY CASE NO.
 EDMUND ORTIZ                                                                       18-07247-CL7

  DISTRICT IN WHICH CASE IS PENDING                 DIVISIONAL OFFICE                NAME OF JUDGE
SOUTHERN DISTRICT OF CALIFORNIA                     SAN DIEGO                       Hon. Christopher B. Latham

                                               RELATED ADVERSARY PROCEEDING (IF ANY)
  PLAINTIFF                                         DEFENDANT                                     ADVERSARY PROCEEDING NO.




  DISTRICT IN WHICH ADVERSARY IS PENDING            DIVISIONAL OFFICE                NAME OF JUDGE




  SIGNATURE OF ATTORNEY (OR PLAINTIFF)

/S/ Michael P. Duff

  DATE                              PRINT NAME OF ATTORNEY (OR PLAINTIFF)

March 11, 2019                    Michael P. Duff



                                                         INSTRUCTIONS

    The filing of a bankruptcy case creates an “estate” under the jurisdiction of the bankruptcy court which consists of all of the
property of the debtor, wherever that property is located. Because the bankruptcy estate is so extensive and the jurisdiction of the
court so broad, there may be lawsuits over the property or property rights of the estate. There also may be lawsuits concerning
the debtor’s discharge. If such a lawsuit is filed in a bankruptcy court, it is called an adversary proceeding.

    A party filing an adversary proceeding must also complete and file Form 1040, the Adversary Proceeding Cover Sheet,
unless the party files the adversary proceeding electronically through the court’s Case Management/Electronic Case Filing
system (CM/ECF). (CM/ECF captures the information on Form 1040 as part of the filing process.) When completed, the cover
sheet summarizes basic information on the adversary proceeding. The clerk of court needs the information to process the
adversary proceeding and prepare required statistical reports on court activity.


   The cover sheet and the information contained on it do not replace or supplement the filing and service of pleadings or other
papers as required by law, the Bankruptcy Rules, or the local rules of court. The cover sheet, which is largely self-explanatory,
must be completed by the plaintiff’s attorney (or by the plaintiff if the plaintiff is not represented by an attorney). A separate cover
sheet must be submitted to the clerk for each complaint filed.

Plaintiffs and Defendants. Give the names of the plaintiffs and the defendants exactly as they appear on the complaint.

Attorneys. Give the names and addresses of the attorneys, if known.

Party. Check the most appropriate box in the first column for the plaintiffs and in the second column for the defendants.

Demand. Enter the dollar amount being demanded in the complaint.

Signature. This cover sheet must be signed by the attorney of record in the box on the second page of the form. If the plaintiff is
represented by a law firm, a member of the firm must sign. If the plaintiff is pro se, that is, not represented by an attorney, the
plaintiff must sign.




B1040
Case 19-90033-CL       Filed 03/11/19     Entered 03/11/19 19:40:25        Doc 1     Pg. 3 of 10




  1   Michael P. Duff, (Cal Bar No. 230280)
      Attorney at Law
  2   1035 E. Vista Way, Suite 197
      Vista, California 92084
  3   Tel: (760) 420-9298
      Fax: (760)546-0525
  4
  5   Attorneys for: Plaintiff, Lea Hernandez Sioson
  6                            UNITED STATES BANKRUPTCY COURT
  7                            SOUTHERN DISTRICT OF CALIFORNIA
  8   In re                            )            Chapter 7
                                       )
  9   EDMUND ORTIZ,                    )            Bankruptcy Case No.: 18-07247-CL7
                                       )
 10               Debtor.              )            Adversary Case No.:
                                       )
 11                                    )
                                       )            COMPLAINT FOR DETERMINATION OF
 12   LEA HERNANDEZ-SIOSON,            )            DISCHARGEABILITY OF DEBTS AND
                                       )            OBJECTION TO DISCHARGE PURSUANT
 13               Plaintiff,           )            TO 11 U.S.C. §§ 523 & 727, CONVERSION,
                                       )            UNJUST ENRICHMENT, AND
 14   v.                               )            CONSTRUCTIVE TRUST
                                       )
 15   EDMUND ORTIZ, an Individual; )
      and LIBERTY ORTIZ, an Individual )
 16                                    )
                  Defendants.          )
 17                                    )
                                       )
 18
 19           COMES NOW, Plaintiff, LEA HERNANDEZ-SIOSON, by and through her counsel, for her
 20   Complaint for Determination of Dischargeability of Debts and Objection to Discharge against
 21   Defendant/ Debtor EDMUND ORTIZ, and for Conversion Unjust Enrichment and Constructive
 22   Trust against Debtor/ Defendant EDMUND ORTIZ, and Defendant/ Non-Debtor LIBERTY ORTIZ.
 23                                            THE PARTIES
 24           1. LEA HERNANDEZ-SIOSON, (“Plaintiff”) is a named creditor in the above-referenced
 25   Bankruptcy Case, and at all times herein mentioned, was, and is a resident of the City of San Diego,
 26   County of San Diego, California;
 27           2. EDMUND ORTIZ, (“Debtor/ Defendant”) is the named Debtor in the above-referenced
 28   Bankruptcy Case, and at all times herein mentioned, was, and is a resident of the City of San Diego,
Case 19-90033-CL        Filed 03/11/19     Entered 03/11/19 19:40:25        Doc 1    Pg. 4 of 10




  1   County of San Diego, California;
  2            3. LIBERTY ORTIZ, (“Defendant/Non- Debtor”) is the mother of Defendant/ Debtor and
  3   at all times herein mentioned, was, and is a resident of the City of San Diego, County of San Diego,
  4   California;
  5                                    JURISDICTION AND VENUE
  6            4. On December 5, 2018, (the “Petition Date”), Debtor /Defendant EDMUND ORTIZ, filed
  7   a voluntary petition for relief pursuant to chapter 7 of the Bankruptcy Code in the United States
  8   Bankruptcy Court for the Southern District of California;
  9            5. The Court has jurisdiction over this adversary proceeding pursuant to 28 U.S.C. §157 and
 10   §1334;
 11            6. This is an action pursuant to Rules 4007 and 7001 of the Federal Rules of Bankruptcy
 12   Procedure for a determination that a debt owed by Defendant to Plaintiff that is not dischargeable
 13   under §§523(a)(6) of the Bankruptcy Code;
 14            7. This is a core proceeding under 28 U.S.C. §157;
 15            8. The Bankruptcy Court has jurisdiction over Defendant/ Non-Debtor LIBERTY ORTIZ,
 16   pursuant to Federal Rules of Bankruptcy Procedure, Rules 7019 and 7020;
 17            9. Venue is proper before this Court pursuant to 28 U.S.C. §§ 1408 and 1409;
 18                                      GENERAL ALLEGATIONS
 19            10. In or about July, 2017, Plaintiff opened, as a sole proprietor, the business known as
 20   “SUPREME ONE SD” which is a retail seller of tobacco and tobacco related items, located at 3400
 21   E. 8th Street, Suite 108, National City, California;
 22            11. Plaintiff registered her sole proprietor business with the County of San Diego’s
 23   Recorder’s Office on July 11, 2017, by filing a Fictitious Business Name Statement under the
 24   business name “SUPREME ONE SD”;
 25            12. Plaintiff employed the assistance of Debtor/ Defendant Edmund Ortiz to operated the
 26   day-to-day business of “SUPREME ONE SD”;
 27            13. Debtor/ Defendant Edmund Ortiz received a portion of the profits received from the
 28   operation of “SUPREME ONE SD” as just compensation for the work performed in overseeing the

                                                       -2-
Case 19-90033-CL       Filed 03/11/19      Entered 03/11/19 19:40:25         Doc 1     Pg. 5 of 10




  1   day-to-day operation of the business;
  2          14. On or about July 17, 2018, Plaintiff went to the business location for “SUPREME ONE
  3   SD” at 3400 E. 8th Street, Suite 108, National City, California, to inspect the premises which was
  4   locked and empty of all business assets, furniture, fixtures, equipment, inventory, and personal items
  5   of Plaintiff used in connection with the operation of the business;
  6          15. On or about July 21, 2018, Debtor/ Defendant Edmund Ortiz was witnessed selling for
  7   cash, at a swap meet in San Diego, California, tobacco and tobacco related items of the same type
  8   as was taken by Debtor/ Defendant Edmund Ortiz from Plaintiff on or about July 17, 2018;
  9          15. On or about July 27, 2018, Defendant/ Non-Debtor, Liberty Ortiz registered, as a sole
 10   proprietor, with the San Diego County Recorder’s Office the name “SUPREME ONE SOCAL”;
 11          16. On or about August 17, 2018, Debtor/ Defendant Edmund Ortiz, and Defendant/ Non-
 12   Debtor, Liberty Ortiz, began operating the business known as “SUPREME ONE SOCAL” located
 13   at 3400 E. 8th Street, Suite 108, National City, California, which is the same exact location Plaintiff
 14   operated her business known as “SUPREME ONE SD” with Debtor/ Defendant Edmund Ortiz;
 15          17. On or about August 1, 2018, Plaintiff’s attorney sent a lettered to Debtor/ Defendant
 16   Edmund Ortiz, and Defendant/ Non-Debtor, Liberty Ortiz demanding Plaintiff’s property be
 17   returned;
 18          18. On or about October 17, 2018, Plaintiff filed a civil action in the San Diego County
 19   Superior Court as case number 37-2018-00052399-CU-BT-CTL, against Debtor/ Defendant
 20   Edmund Ortiz, and Defendant/ Non-Debtor, Liberty Ortiz alleging causes of action for conversion
 21   and constructive trust;
 22          19. On or about December 5, 2018, the Debtor/ Defendant Edmund Ortiz filed a Chapter 7
 23   bankruptcy proceeding in the Southern District of California as case number 18-07247-CL7;
 24                                   FIRST CLAIM FOR RELIEF
                                (Non-Dischargeability- 11 U.S.C. §523(a)(6))
 25                              (Against Debtor/ Defendant Edmund Ortiz )
 26          20. Plaintiff realleges and herein incorporate by this reference paragraphs 1 through 19 of
 27   this Complaint as though fully set forth at this point;
 28          21. Title 11 of the United States Code, Section 523(a)(6) reads in part:

                                                       -3-
Case 19-90033-CL        Filed 03/11/19     Entered 03/11/19 19:40:25         Doc 1     Pg. 6 of 10




  1                  (a) A discharge under section 727, 1141, 1228(a), 1228(b), or 1328(b)
  2                   of this title does not discharge an individual debtor from any debt—...
  3                  (6) for willful and malicious injury by the debtor to another entity or to
  4                   the property of another entity;
  5          22. By converting the business assets, furniture, fixtures, equipment, inventory, and personal
  6   items of Plaintiff used in connection with the operation of the business and hypothecating, trading,
  7   selling or transferring the business assets, furniture, fixtures, equipment, inventory, and personal
  8   items of Plaintiff used in connection with the operation of the business, without the authorization
  9   or consent of Plaintiff, Debtor/ Defendant Edmund Ortiz willfully and maliciously caused damage
 10   and injury to the property of Plaintiff.
 11          23. All or part of the debt owed to Plaintiff by Debtor/ Defendant Edmund Ortiz is non-
 12   dischargeable as it is a debt for willful and malicious damage and injury to the property of Plaintiff,
 13   caused by Debtor/ Defendant Edmund Ortiz, within the meaning of 11 U.S.C. §523 (a)(6);
 14                                 SECOND CLAIM FOR RELIEF
                              (Non-Dischargeability- 11 U.S.C. §727(a)(4)(A))
 15                              (Against Debtor/ Defendant Edmund Ortiz )
 16          24. Plaintiff realleges and herein incorporate by this reference paragraphs 1 through 23 of
 17   this Complaint as though fully set forth at this point;
 18          25. Title 11 of the United States Code, Section 727 (a)(4)(A) reads in part:
 19                  (a) The court shall grant the debtor a discharge, unless—...
 20                  (4) the debtor knowingly and fraudulently, in or in connection with the case—...
 21                  (A) made a false oath or account;
 22          26. As detailed herein, Debtor/ Defendant Edmund Ortiz has no interest in the business
 23   assets, inventory, fixtures, and/ or furniture of the business known as “SUPREME ONE SD”, nor
 24   any interest in the business assets, inventory, fixtures, and/ or furniture of the business known as
 25   “SUPREME ONE SOCAL”. However, the Debtor/ Defendant Edmund Ortiz has claimed
 26   exemptions in the property of “SUPREME ONE SD”, and “SUPREME ONE SOCAL”. The
 27   Debtor/ Defendant Edmund Ortiz has made false statements as he has no interest in any of the
 28   business assets, inventory, fixtures, and/ or furniture of the business known as “SUPREME ONE

                                                        -4-
Case 19-90033-CL        Filed 03/11/19     Entered 03/11/19 19:40:25         Doc 1    Pg. 7 of 10




  1   SD”, or “SUPREME ONE SOCAL” as neither business is registered in his name;
  2           27. In Debtor/ Defendant Edmund Ortiz’s voluntary bankruptcy petition referenced above,
  3   Debtor/ Defendant Edmund Ortiz stated he is also doing business as “SUPREME ONE SOCAL”,
  4   and formally doing business as “SUPREME ONE SD”. These statements are false as “SUPREME
  5   ONE SD” is registered to Plaintiff, and “SUPREME ONE SOCAL” is registered to Debtor/
  6   Defendant’s mother Liberty Ortiz, the above named non-debtor Defendant.
  7           28. By virtue of Debtor/ Defendant’s false representation and omissions, and the oath he took
  8   concerning the veracity of his submissions, Debtor/ Defendant’s discharge should be denied under
  9   11 U.S.C. § 727 (a)(4)(A).
 10                                    THIRD CLAIM FOR RELIEF
                                               (Conversion)
 11                                       (Against all Defendants)
 12           29. Plaintiff realleges and herein incorporate by this reference paragraphs 1 through 28 of
 13   this Complaint as though fully set forth at this point;
 14           30. At all times herein mentioned, and in particular on or about July 17, 2018, Plaintiff was,
 15   and still is, a 100% owner of “SUPREME ONE SD”, and was, and still is, entitled to a 100 %
 16   ownership interest in the personal and real property of “SUPREME ONE SD”;
 17           31. On or about July 17, 2018, and in National City, County of San Diego, California, the
 18   property described above had a value in excess of $50,000.00;
 19           32. Defendants took all business assets, furniture, fixtures, equipment, inventory, and
 20   personal items from Plaintiff, used in connection with the operation of the business “SUPREME
 21   ONE SD” and converted the same to his and her own use;
 22           33. Between the time of the Defendants’ conversion of the above-mentioned property to his
 23   and her own use and the filing of this action, Plaintiff has spent over 10 hours and $1000.00, in an
 24   attempt to reacquire her property, and as such Plaintiff has been damaged in an amount according
 25   to proof at time of trial;
 26           34. The aforementioned conduct of the Defendants was intentional, thereby depriving
 27   Plaintiff of property or legal rights or otherwise causing injury, and willful and wanton, and
 28   constituted malice, oppression, and fraud in that the Defendants demonstrated a conscience and

                                                       -5-
Case 19-90033-CL       Filed 03/11/19      Entered 03/11/19 19:40:25         Doc 1     Pg. 8 of 10




  1   deliberate disregard of the safety, and interest of others, and as such, Plaintiff, is entitled to
  2   exemplary damages;
  3                                   FOURTH CLAIM FOR RELIEF
                                          (Unjust Enrichment)
  4                                      (Against all Defendants)
  5          35. Plaintiff realleges and herein incorporate by this reference paragraphs 1 through 34 of
  6   this Complaint as though fully set forth at this point;
  7          36. Defendants have benefitted from the receipt of property from Plaintiff in the form of all
  8   business assets, furniture, fixtures, equipment, inventory, and personal items of Plaintiff which were
  9   the property of Plaintiff, and for which Defendants have not adequately compensated Plaintiff;
 10          37. This enrichment was at the expense of Plaintiff;
 11          38. Equity and good conscience require full restitution of the business assets, furniture,
 12   fixtures, equipment, inventory, and personal items of Plaintiff which were the property of Plaintiff,
 13   received by Defendants from Plaintiff;
 14          39.Defendants’ conscious, intentional and willful conduct entitles Plaintiff to recapture
 15   profits derived by Defendants utilizing business assets, furniture, fixtures, equipment, inventory, and
 16   personal items of Plaintiff, which they received from Plaintiff, including, and without limitation,
 17   profits earned from “SUPREME ONE SOCAL”;
 18          40. The aforementioned conduct of the Defendants was intentional, thereby depriving
 19   Plaintiff of property or legal rights or otherwise causing injury, and willful and wanton, and
 20   constituted malice, oppression, and fraud in that the Defendants demonstrated a conscience and
 21   deliberate disregard of the safety, and interest of others, and as such, Plaintiff, is entitled to
 22   exemplary damages;
 23                                     FIFTH CLAIM FOR RELIEF
                                            (Constructive Trust)
 24                                        (Against all Defendants)
 25          41. Plaintiff realleges and herein incorporate by this reference paragraphs 1 through 40 of
 26   this Complaint as though fully set forth at this point;
 27          42. This is an action seeking equitable redress for Defendants’ illegal course of conduct in
 28   taking as their own, the personal property, product inventory, fixtures, furniture, cash, gross profits

                                                       -6-
Case 19-90033-CL        Filed 03/11/19      Entered 03/11/19 19:40:25          Doc 1     Pg. 9 of 10




  1   and equipment of the business known as “SUPREME ONE SD”, and converting the same to his and
  2   hers own use for the business known as “SUPREME ONE SO CAL”;
  3           43. A constructive trust is an equitable remedial device by which a court adjudges specific
  4   restitution of a received benefit. Constructive trusts may be imposed when a defendant has acquired
  5   legal title to property or money under such circumstances that he or she or it may not in good
  6   conscience retain the beneficial interest in the property, and in such a situation, equity converts the
  7   legal titleholder into a trustee holding the title for the benefit of those entitled to the ownership
  8   thereof.
  9           44. A constructive trust should be imposed for the purpose of preventing unjust enrichment
 10   by the Defendants for the loss of use and the value of the use of product inventory, fixtures, furniture,
 11   cash, gross profits and equipment of Plaintiff’s business known as “SUPREME ONE SD”;
 12           45. The Defendants will gain an unconscionable advantage in the retention of personal
 13   property, product inventory, fixtures, furniture, cash, gross profits and equipment of Plaintiff’s
 14   business known as “SUPREME ONE SD”, if the Defendants do not pay the value of the use of this
 15   property. A constructive trust should be imposed to prevent unjust enrichment. It is against equitable
 16   principles to use the personal property, product inventory, fixtures, furniture, cash, gross profits and
 17   equipment of Plaintiff’s business without payment to Plaintiff;
 18           46. Defendants have been enriched by not paying the value of the use of Plaintiff’s property
 19   described above to Plaintiff, as the Plaintiff has lost the value of the stream of income from the
 20   property. The value the Defendants have gained from the unpaid use of Plaintiff’s property is in
 21   excess of $50,000.00.
 22   WHEREFORE, Plaintiffs pray judgment as follows:
 23           FIRST CLAIM FOR RELIEF
 24           1. For judgment determining Plaintiff’s claims for conversion, unjust enrichment against
 25           Debtor/ Defendant Edmund Ortiz are non-dischargeable under 11 U.S.C. §523(a)(6);
 26           2. For reasonable attorney fees;
 27           3. For cost of suit herein incurred; and
 28           4. For such other and further relief as the Court deems proper.

                                                         -7-
Case 19-90033-CL     Filed 03/11/19     Entered 03/11/19 19:40:25           Doc 1     Pg. 10 of 10




  1         SECOND CLAIM FOR RELIEF
  2         1. For judgment determining that Debtor/ Defendant’s discharge should be denied under 11
  3         U.S.C. §727 (a)(4)(A);
  4         2. For reasonable attorney fees;
  5         3. For cost of suit herein incurred; and
  6         4. For such other and further relief as the Court deems proper.
  7         THIRD CLAIM FOR RELIEF
  8         1. For damages according to proof;
  9         2. For reasonable attorney fees;
 10         3. For punitive damages according to proof;
 11         4. For cost of suit herein incurred; and
 12         5. For such other and further relief as the Court deems proper.
 13         FOURTH CLAIM FOR RELIEF
 14         1. For damages according to proof;
 15         2. For reasonable attorney fees;
 16         3. For punitive damages according to proof;
 17         4. For cost of suit herein incurred; and
 18         5. For such other and further relief as the Court deems proper.
 19         FIFTH CLAIM FOR RELIEF
 20         1. Constructive trust;
 21         2. For damages according to proof;
 22         3. For reasonable attorney fees;
 23         4. For cost of suit herein incurred; and
 24         5. For such other and further relief as the Court deems proper.
 25
 26
 27   Dated: March 11, 2019                                   /S/ Michael P. Duff
                                                             Attorney for Plaintiff
 28

                                                       -8-
